Title: To George Washington from Gouverneur Morris, 24 September 1790
From: Morris, Gouverneur
To: Washington, George

 
public  
SirLondon 24 September 1790  
Just about to leave this City I have been detained for some Hours by an Object which appears to me important. I have already had Occasion to mention the Impress of American Seamen to serve on board of british Ships of War. The Ministers seemed desirous of doing what was Right, and of avoiding just Ground of Complaint, but the Orders for an Impress being of Necessity entrusted to Agents neither scrupulous nor delicate, it becomes as barbarous in the Execution as in the Principle it is violent and despotic. Allowances are to be made in judging such Cases, but I had been given to understand that the Principles adopted by Administration were such as ought not (by us) to be admitted. I must own to you Sir that my Position was in this Respect disagreable. I did not wish to assume the Management of Affairs not committed to me, nor put on the Appearance of a Character to which I had no Pretension, and yet I could not be an indifferent Witness to the Injuries sustained by my Fellow Citizens. Liable to Censure for Neglect, and to the Imputation of hunting Employment, but feeling alike guiltless of the one and incapable of the other, I determined neither to seek for Causes of Complaint nor yet to avoid them, but submit my Conduct to the Dictate of Occasion. Pardon me Sir for making myself my Subject. To you an Explanation of Actions and Motives is due and as for the World, I shall never take Pains to conceal the one nor communicate the other.
On the seventeenth Instant Mr Cutting called to mention the Case of an American who had been impressed and after an Order obtained for his Release had been ill used confined and was then in Fetters expecting severe and ignominious Punishment—I immediately went to Whitehall and waited some Time for the Duke of Leeds or Mr Burgess to arrive. Mr Burgess at length came, and upon my shewing him the Papers, and explaining the Business, he immediately took Measures to procure the needful Redress. He exprest at the same Time, in very proper Terms, the Regret he felt for such Abuses of Authority. Next Morning Captain Makins applied to me (as being acquainted with the Owners of his Ship) to assist in procuring the

Release of his Mate and Seamen. He told me that previous to his leaving New York a Part of his Crew had made Oath that they were Citizens of America. Arrived at the Mouth of the Channel he was stopped by a British Frigate which took away some of them, but at length returned all except one who was an Irishman. After this he passed several Vessels of War without receiving either Insult or Molestation, but in the River so many of his Men were taken out that he was obliged to hire others for the Security of his Ship. Some of the Men so taken were induced to enter into the british Service; And, as he informed me, by Ill Usage Threats and particularly by the Assurance that having no Body here to speak for them their Case was desperate, and therefore they might as well take the Bounty as let it alone, for go they must. Many aggravating Circumstances were related, but as these are generally foreign to the Merits of a question I desired him to write me a Letter simply stating the Facts. Among these were a Refusal to deliver the Men who had entered, a Rejection of all Evidence other than his Oath, and the insisting that this Evidence should prove the Men to have been born in America. I immediately transmitted that Letter with the Papers accompanying it to Mr Burgess who sent them to Mr Stephens the Secretary of the Admiralty. Yesterday Captain Makins called again complaining that he could get no Satisfaction from the Admiralty Board nor from the regulating Captain, but on the contrary was treated by the latter with Insult. I immediately wrote a Note to Mr Burgess who assigned the Death of Mr Stephens Son in a Duel as the Cause why the Affair had been neglected, and gave me the Assurance that he would pay every Attention to it. An Event so distressing would certainly call from all other Cares the Mind of a Father, I could not therefore insist on the decisive Answer which I wished. But having been repeatedly told that the Practise was such as is above mentioned, I wrote to the Duke of Leeds the Letter of which the enclosed is a Copy. You will perceive Sir that I have sought rather to bring forward the particular Objects for Consideration than to dilate those Observations to which they give Rise. I will not trouble you with any Comment on this Transaction, but only entreat that you will excuse my Interference. Having acted without Authority, there is at least this Advantage to the public, that my Conduct may be avowed or disavowed as Circumstances shall render most proper.

